                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

UNITED STATES OF AMERICA                           CRIMINAL ACTION NO. 18-00251-01/02

VERSUS                                             JUDGE S. MAURICE HICKS, JR

ROBERT C. POIMBOEUF (01)                           MAGISTRATE JUDGE HORNSBY
DONNA G. POIMBOEUF (02)

                                 MEMORANDUM ORDER

       Before the Court is a Motion for Reconsideration of Memorandum and Order

Denying Motion to Dismiss Superseding Indictment (Record Document 98) filed by

Defendants, Robert C. Poimboeuf and Defendant Donna G. Poimboeuf (“the Poimboeufs”

or “the Defendants”). The Poimboeufs seek reconsideration of the Court’s ruling on

multiple grounds: (1) there is no legitimate remaining dispute concerning the retention of

funds by the Government in this case and there was an impermissible taking in the

recoupment process; (2) the Poimboeufs’ Fifth and Sixth Amendment rights are

implicated by the Government’s erroneous pre-trial restraint of their innocent funds,

regardless of whether the civil Medicare action is directly connected to the criminal case;

and (3) the Poimboeufs have demonstrated need. The Poimboeufs argue they should

not stand trial without access to their funds and an opportunity to present a full defense.

       In the context of criminal matters, a motion for reconsideration is a judicial creation

not derived from statutes or rules. See U.S. v. Brewer, 60 F.3d 1142, 1143 (5th Cir.

1995); U.S. v. Salinas, 665 F.Supp.2d 717, 720 (W.D. Tex. 2009). A district court has

continuing jurisdiction over its criminal cases and is free to reconsider its earlier decisions.

See U.S. v. Scott, 524 F.2d 465, 467 (5th Cir. 1975); Salinas, 665 F.Supp.2d at 720. Yet,

“[m]otions for reconsideration ‘serve the narrow purpose of allowing a party to correct
manifest errors of law or fact or to present newly discovered evidence.’” Salinas, 665

F.Supp.2d at 720, quoting U.S. v. Banks, No. 1:08-CR-113, 2009 WL 585506, at *1 (E.D.

Tex. Mar. 6, 2009).

        In their motion for reconsideration, the Defendants rehash the arguments

presented in the initial briefing on the motion to dismiss and have not shown any change

in controlling law, new evidence, or the need to correct a clear error of law or fact. None

of the arguments presented in the instant motion convince the Court that it erred in

denying the Motion to Dismiss the Superseding Indictment. Based on the showing made

in the Defendants’ motion, reconsideration is not warranted.

        Accordingly,

        IT IS ORDERED that the Defendants’ Motion for Reconsideration of Memorandum

and Order Denying Motion to Dismiss Superseding Indictment (Record Document 98) be

and is hereby DENIED.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 25th day of October,

2019.




                                       Page 2 of 2
